Order and judgment of the City Court of White Plains dated July 7, 1932, reversed on the law and the facts, without costs, and motion denied, with ten dollars costs. The scope of the defenses herein is measured by the affidavits. They present questions of fact which may be resolved on a trial only, since they rest upon conflicting oral contentions of the parties. The application to be relieved from failure to comply with section 368 of the Civil Practice Act should be made to the trial court. The defendant is likewise remitted to the trial court for relief with respect to amendment of her answer. Appeal from order denying motion to resettle dismissed. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.